163 Mich. App. 650 (1987)
415 N.W.2d 230
AETNA CASUALTY & SURETY COMPANY
v.
SPRAGUE
Docket No. 95460.
Michigan Court of Appeals.
Decided August 7, 1987.
Collins, Einhorn & Farrell, P.C. (by Dale J. McLellan and Noreen L. Slank), for plaintiff.
Chambers, Steiner, Mazur, Ornstein & Amlin, *652 P.C. (by Angela J. Nicita and Michael S. Mazur), for defendant.
Before: M.J. KELLY, P.J., and BEASLEY and P. EDWARDS,[*] JJ.
PER CURIAM.
This appeal concerns two other cases. On August 18, 1982, defendant Charles Sprague killed Marlene Wayne by beating her into unconsciousness and beheading her with a hacksaw. Sprague was charged with first-degree murder and pled not guilty by reason of insanity. He was found guilty but mentally ill. Subsequently, defendant Robert J. Davis, personal representative of the estate of Marlene Wayne (hereafter defendant), filed a wrongful death action against Sprague and his father, Duane Sprague. The complaint was later amended to add negligence and malpractice claims against various professionals who treated Sprague while he was under psychiatric care prior to the killing. Plaintiff, Aetna Casualty & Surety Company, had issued a homeowner's insurance police to Duane and Annabelle Sprague. On July 14, 1985, plaintiff filed the within action, seeking a declaratory judgment that it had no duty to defend or provide coverage to Charles Sprague under the policy. Plaintiff did not deny its duty to defend Duane Sprague. Pursuant to MCR 2.116(C)(10), plaintiff filed a motion for summary disposition on the grounds that there was no genuine issue of material fact. The Oakland Circuit Court granted the motion on September 5, 1986. Defendant now appeals as of right.
When a motion for summary disposition is premised upon the ground that there is no genuine issue as to any material fact, the trial court must *653 review the entire record to determine whether there are facts to support the claim or defense asserted by the nonmoving party. The court is obligated to look beyond the pleadings and consider affidavits, depositions and interrogatories. Based upon the entire record, the trial court must give the benefit of any reasonable doubt to the opposing party in determining whether there is a genuine issue of material fact. Before granting the motion, the court must be satisfied that it is impossible for the claim asserted to be supported by evidence at trial.[1]
In this case, the issue over which plaintiff claimed there was no genuine issue of material fact was an exclusion in the insurance policy which denied coverage for bodily injuries "expected or intended" by the insured. Plaintiff claimed that the injury and death inflicted by defendant, Charles Sprague, on Marlene Wayne was expected or intended by Charles Sprague. To support the proposition that Sprague expected or intended to kill Wayne, plaintiff offered in evidence Sprague's conviction. Defendant, personal representative of the estate of Marlene Wayne, responded that his claim was based on Sprague's negligence in failing to take his medication and pursue prescribed psychiatric treatment, and that it was this negligence that was the proximate cause of Wayne's death. In support of this assertion, defendant relied upon excerpts from Duane Sprague's deposition.
While there is only one issue in this case, its analysis requires more than one step. First, it is true that the estate's complaint against Sprague alleged negligence in Sprague's failure to take his *654 medication or pursue treatment. On the other hand, it is clear that the true basis for the complaint is the fact that Sprague killed Wayne. If Sprague expected or intended that Wayne would die, then the complaint is a transparent attempt to trigger insurance coverage by characterizing allegations of tortious conduct under the guise of "negligent" activity. In such circumstances there would be no duty to defend or provide coverage.[2]
Second, defendant denies that Sprague's conviction demonstrates that he expected or intended Wayne's death. Similar issues have come before this Court before. In Yother v McCrimmon,[3] we held that a conviction of aggravated assault could be used to show that the insured intended to injure his victim. In State Farm Fire & Casualty Co v Jenkins,[4] we held that a plea of guilty to second-degree murder conclusively established that the insured expected death or serious bodily harm to result from his actions. It is true that in both of those cases the insured had pled guilty, whereas here Sprague did not plead guilty, but instead claimed that he was not guilty by reason of insanity. It seems to us, however, that the issue is not whether Sprague admitted his intent or expectation, but rather whether the conviction in the prior proceeding established it. Sprague was convicted of first-degree murder, a necessary element of which is the specific intent to kill.[5] This established that Sprague intended or at least expected that Wayne would die. Defendant's proofs in support of the opposite contention simply do not raise *655 any question as to Sprague's intent at the time of the killing.
Finally, the fact that the jury found Sprague guilty but mentally ill does not weaken the authority of the conviction as establishing Sprague's intent or expectation. Our Supreme Court has declined to hold that a finding of mental illness negates malice aforethought as a matter of law.[6] The necessary inclusion of the specific intent element in the conviction remains the same.
The trial court did not err in concluding, based on the conviction and on the deposition evidence presented, that there was no genuine issue of material fact as to whether Sprague expected or intended to kill Wayne. Therefore, there was no duty to defend or provide coverage.
Affirmed.
NOTES
[*]  Recorder's Court judge, sitting on the Court of Appeals by assignment.
[1]  Bennington Twp v Maple River Inter-County Drain Bd, 149 Mich App 579, 584; 386 NW2d 599 (1986), quoting Huff v Ford Motor Co, 127 Mich App 287, 293; 338 NW2d 387 (1983).
[2]  See Linebaugh v Berdish, 144 Mich App 750, 763; 376 NW2d 400 (1985).
[3]  147 Mich App 130, 134; 383 NW2d 126 (1985); see also Transamerica Ins Co v Anderson, 159 Mich App 441, 444; 407 NW2d 27 (1987).
[4]  147 Mich App 462, 468; 382 NW2d 796 (1985).
[5]  People v Langworthy, 416 Mich 630, 650; 331 NW2d 171 (1982).
[6]  People v Ramsey, 422 Mich 500, 518; 375 NW2d 297 (1985).